Case 1:17-cv-02532-JMA-AKT Document 48 Filed 04/29/20 Page 1 of 1 PageID #: 271


                                                                       Littler Mendelson, P.C.
                                                                       290 Broadhollow Road
                                                                       Suite 305
                                                                       Melville, NY 11747




                                                                       Lisa M. Griffith
                                                                       631.247.4709 direct
 April 28, 2020                                                        631.247.4700 main
                                                                       631.850.5363 fax
                                                                       lgriffith@littler.com



 VIA ECF
 The Hon. Joan M. Azrack
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:      D’Aguino, et al. v. Garda Cl Atlantic, Inc., Adkins, et al. v. Garda CL Atlantic, Inc.
          16 CV 00641 (JMA)(AKT)

 Dear Judge Azrack:

 As the Court is aware, we represent Defendant Garda CL Atlantic, Inc. in the above-referenced
 consolidated action. We write to respond to attorney Ann Ball’s letter to the Court, dated April
 23, 2020, with regard to the Adkins case, wherein she requests that the Court dismiss the three
 plaintiffs with whom Garda reached a settlement, so that the settlement payment can be
 issued. Ms. Ball is correct in that, according to the terms of the settlement agreement,
 payment is to be made after the Court dismisses the action. However, as the Court advised the
 parties at the last conference, the Court cannot take any actions in this matter because attorney
 Steve Moser filed an appeal of the Court’s decision and order on Defendants’ motion to dismiss
 the Adkins case. Moreover, contrary to what Mr. Moser represented to this Court, he did not
 withdrawn the appeal. In fact, the parties appeared for a CAMP conference scheduled for today
 with the Second Circuit Court of Appeals. The parties agreed to stipulate to withdraw the
 appeal, and Mr. Moser will be filing the stipulation with the Second Circuit.

 Thus, the settlement payment was held up due to Mr. Moser’s actions.

 The D’Aguino settlement funds were distributed to the plaintiffs and Mr. Moser last week.

 Respectfully submitted,

 Littler Mendelson, P.C.


 /s/ Lisa M. Griffith

 Lisa M. Griffith




   littler.com
